Citation Nr: 0111277	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture, right hand with loss of motion and arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to 
September 1952 and from January 1954 to November 1955.


FINDING OF FACT

1.  The residuals of the service-connected fracture, right 
hand include malalignment and decreased range of motion and 
strength in the fourth metacarpal and a mallet deformity in 
the right index finger with mild to moderate loss of range of 
motion, stability and dexterity.  Ankylosis is not found.

2.  The functional loss due to pain, limitation of motion, 
loss of stability and loss of dexterity more nearly 
approximates the degree of loss contemplated for ankylosis of 
the little and index finger.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but not 
higher, for residuals of a fracture, right hand with loss of 
motion and arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991, Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (arthritis, degenerative), 5010 
(arthritis, due to trauma), and 5223 (two digits of one hand, 
favorable ankylosis of index and little).  

Under diagnostic codes 5003 and 5010, degenerative arthritis 
due to trauma will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  When the 
limitation of motion of a specific joint or joints is 
noncompensable under the appropriate diagnostic code, 
however, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.

Under diagnostic codes 5223, favorable ankylosis or limited 
motion permitting flexion of the tips to within two inches of 
the transverse fold of the palm warrants a 20 percent 
evaluation.  Limitation of motion of less than one inch in 
either direction is not considered disabling.  This 
evaluation is for involvement of the index finger and the 
little or fourth fingers.  The Board notes that code 5223 is 
the only applicable code for range of motion of the fingers 
involved in this matter.   For rating purposes, the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints.  38 C.F.R. 
§ 4.45(f)(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000)

The veteran reports in a letter dated in August 1999 that his 
right index finger points downward when it is fully extended 
and has caused him a lot of problems when he is trying to 
grasp something with it.  In his October 1999 notice of 
disagreement the veteran states that he has either shortening 
or loss of motion in both his right index and right ring 
finger.  The veteran states on VA Form 21-4138 dated in 
December 1999 that his right hand has become progressively 
worse since the VA examination in 1991.  A report of contact 
dated in January 2000 reflects that the veteran stated that 
his fingers hurt with movement.  The veteran reports on VA 
Form 9 dated in June 2000 that he is right-handed.  He 
further states that he has a lot of pain in his right hand 
and fingers, weakness in his hand, problems with grasping and 
holding objects, and difficulty shaving and brushing teeth.  
He describes his index and ring finger as curling inward 
toward his palm.    

The veteran underwent a comprehensive VA orthopedic 
examination in May 2000.  The examination report reflects 
that the veteran was a weapons specialist security policeman 
while he served in the Army and Air Force.  By history the 
veteran injured his right hand when he struck it on a tank in 
1955 while in Korea.  He was treated in a cast for between 
three and six weeks and was on restricted duty for a slightly 
longer period after the cast was removed.  The veteran 
noticed a loss in range of motion to the index finger and 
fourth finger as a result of the fracture.  This persisted 
post service and was accompanied by pain.  The veteran has 
taken only non-steroidal anti-inflammatory medications to 
treat the injury, but has had no injections, surgery or 
physical therapy.  All the fingers of the right hand have 
begun '"curling down."'  The report also revealed that the 
veteran states that he has constant pain at the dorsum of the 
right fourth metacarpal and he described difficulty with 
grip, grasp, and especially with writing, lifting a pencil, 
lifting a coffee cup, lifting more than ten pounds.  The 
veteran has early morning stiffness in the joints of both 
hands, but greater stiffness on the right, which is 
accompanied by swelling.  Pain in the right hand is 
aggravated by weather changes, especially cold weather.

The physical examination revealed an obvious deformity at the 
fourth metacarpal/fourth ray of the right hand with a dorsal 
angulation bossing of the fourth metacarpal and an obvious 
loss of "knuckle" definition at the fourth ray.  The report 
also notes a mallet deformity at the index finger of the 
right hand.  There was no evidence of intrinsic or extrinsic 
muscle atrophy to inspection or palpation.  The veteran was 
diffusely tender to palpation at the right hand, including 
carpal metacarpal joints, metacarpal phalangeal of all 
fingers, and proximal interphalangeal joint of the "right 
finger."  He was also tender to palpation at the distal 
interphalangeal joint of the index finger.  

The report further reveals that the veteran's active range of 
motion evaluation was compromised somewhat due to poor 
effort, possibly due to pain.  Fist forming was essentially 
intact with encouraged, although guarded.  Fingertip flexion 
to the median transverse crease of the palms was preserved 
bilaterally.  Pinch and opposition of thumb to index finger 
was intact, however, weak on the right side by comparison 
with rapid fatiguing.  Pinch and opposition of the thumb to 
little finger was intact but guarded.  Thumb extension 
against resistance was intact bilaterally, but with rapid 
fatiguing versus giveaway on the right.  Grip strength was 
also guarded on the right, indicating that there would be no 
value testing with dynamometer for grip strength.

The report reflected that active range of motion of the 
digits showed index finger motion, right over left, of the 
metacarpal phalangeal 75/85, proximal interphalangeal joint 
95/100, and distal interphalangeal joint 30-50 on the right 
versus 0 to 65 on the left.  Passive range of motion on the 
right index finger equaled passive range of motion on the 
left index finger.  Middle finger range of motion, right over 
left, showed metacarpal phalangeal joint 80/80, proximal 
interphalangeal joint 95/95, and proximal interphalangeal 
joint 65/65.  Ring finger range of motion, right over left, 
showed metacarpal phalangeal joint 80/80, proximal 
interphalangeal joint 80/95, and proximal interphalangeal 
joint 65/65.  Passive range of motion equaled active range 
motion on the right ring finger.

The x-rays of the right hand including index finger and 
fourth metacarpal were interpreted to reveal an old fracture 
in the mid-shaft of the fourth metacarpal with residual apex 
dorsal angulation of 25 degrees.  The report also noted a 
mallet deformity of the index finger as well as diffuse 
osteoarthritic changes to multiple joints of the right hand.  
The diagnoses were: (1) status post right dominant fourth 
metacarpal fracture with malalignment and decreased range of 
motion and strength, mild to moderate and (2) mallet 
deformity, right dominant index finger, with loss of range of 
motion, stability and dexterity, mild to moderate.

Analysis

The Board has reviewed the veteran's subjective description 
of the disability he experiences due to his service-connected 
disorder of the right hand.  Essentially, the veteran 
maintains that this level of disability warrants a 20 percent 
schedular rating under code 5223.  While the Board finds that 
there is objective support for the veteran's general 
characterization of his disability, the question of where his 
disability fits into the rating criteria also requires 
careful consideration of the objective evidence.  In this 
regard, the Board concludes that the VA examination of May 
2000 must be given great probative weight.  The examining 
physician has reviewed the medical history as well as 
provided a detailed evaluation of active and passive range of 
motion.  Based on this evaluation, the Board finds that a 20 
rating is warranted. 

The May 2000 VA examination reveals angulation or 
malalignment, but neither physical examination nor x-ray 
demonstrates ankylosis of a joint.  Fingertip flexion to the 
median transverse crease of the palms was preserved 
bilaterally.  Plainly, this finding demonstrates that flexion 
was possible to within closer than two inches of the 
transverse fold of the palm.  Accordingly, based on the 
medical evidence of record, the Board finds that the 
schedular requirements for a 20 percent rating under 
diagnostic code 5223 are met.  

The RO has determined that because the veteran's disability 
is noncompensable for the specific minor joint group based 
upon limitation of motion under code 5223, he should be 
awarded a 10 percent disability rating under diagnostic codes 
5003 and 5010.  These codes effectively provide that where 
the limitation of motion is not compensable, a 10 percent 
rating may be assigned for each major joint or minor joint 
group affected by limitation of motion.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
limitation of motion.  Because there is at least some 
limitation of motion, the further provisions of Code 5003 
concerning the presence of X-ray evidence alone are not 
applicable.  

The Board has considered the veteran's complaints of pain, 
weakness and loss of motion under 38 C.F.R. §§ 4.40 and 4.45 
(2000).  The Board notes that the veteran's movements were 
guarded during active range of motion and he displayed rapid 
fatiguing in some movements.  The Board observes, however, 
that there was a significant range of active motion of the 
right index and ring fingers.  The passive range of motion on 
the right index finger equaled passive range of motion on the 
left index finger, passive range of motion on the right ring 
finger equaled passive range of motion on the left ring 
finger.  Fist forming was essentially intact and there was no 
evidence of intrinsic or extrinsic muscle atrophy to 
inspection or palpation. Strength was decreased.  There was 
some loss of stability and dexterity of the right index 
finger.  The examiner characterized the overall disability in 
both fingers as mild to moderate.

The Board believes this overall picture makes for a very 
close call as to whether the evidence supports a 10 or a 20 
percent evaluation.  Certainly, the RO decision to leave the 
rating at 10 percent was well within the range of rating 
judgment.  The Board believes that the objective findings 
alone seem to point more to a 10 percent rating that would be 
consistent with a mild disability.  The examiner directly 
evaluated the disability and determined that the overall 
impairment was in the mild to moderate range.  The disability 
does involve the dominant hand and the examiner supported his 
conclusion with objective findings of functional loss due to 
pain and some weakness, as well as loss of stability and 
dexterity of the index finger.  The Board concludes that this 
evidence more closely approximates the degree of disability 
contemplated by the 20 percent rating based upon actual 
ankylosis.  This is equivalent to the highest rating provided 
for limitation of motion and thus there is no basis for a 
higher evaluation for functional loss due to pain.   

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the VA Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a follows: A finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  

In light of the May 2000 and the veteran's own statements, 
there is no evidence which the Board may consider as credible 
and of significant probative weight to indicate that the 
service related disabilities impair earning capacity by 
requiring frequent hospitalizations.  In Fanning v. Brown, 4 
Vet. App. 225, 229 (1993), the Court held that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  There are no 
frequent periods of hospitalization. 

The Board finds that the other basis for an extraschedular 
evaluation, a finding that there has been an exceptional or 
unusual disability picture with marked interference with 
employment, has not been met.  The record reveals that the 
veteran is employed in law enforcement.  The veteran has made 
no allegations that his disability interferes with his 
employment, and certainly there is no demonstration of 
impairment beyond that contemplated by a 20 percent rating.  
Consequently, an extraschedular evaluation based on the facts 
of this case is not warranted.

The Board has also reviewed the veteran's claim in light of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereafter VCAA).   In this 
regard, the Board notes there is no indication of any 
relevant treatment records that have not been associated with 
the claims file.  The RO provided the veteran with a current 
examination and there is no indication that the veteran's 
current condition differs now from his condition at the last 
VA examination of record in May 2000.  Therefore, the Board 
finds the record has been fully developed and the RO 
effectively went beyond the requirements of the VCAA to 
obtain all evidence that could substantiate the claim.  Thus, 
the requirement that the RO advise the veteran of who is 
responsible for obtaining evidence is moot.  The RO also has 
fully advised the veteran of the rating criteria, the basis 
for its decision and thus the type of evidence needed to 
substantiate the claim.  The veteran's own arguments indicate 
he understands the nature of the evidence needed to 
substantiate the claim.  There is no indication the 
application for benefits was incomplete.  Accordingly, the 
Board finds that the provisions of the VCAA have been met.



ORDER

Entitlement to a 20 percent evaluation for residuals of a 
fracture, right hand with loss of motion and arthritis, is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

